EXHIBIT 10.1
 
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”) is effective as of March 24, 2014
(the “Effective Date”) between Profire Energy, Inc., a Nevada corporation with
its principal place of business at 321 South 1250 West, Suite 1, Lindon, Utah
84042 (the “Company”), and Terra Industrial Corporation, an Alberta corporation
with its principal place of business at #253 51112 RR222 Sherwood Park, Alberta,
Canada T8C 1G9 (“Consultant”), and Alan Johnson, an individual and agent of
Consultant residing at #253 51112 RR222 Sherwood Park, Alberta, Canada T8C 1G9
(“Agent”).
 
WHEREAS, Consultant or Agent has previously provided the Company with consulting
and other services, and the Company has compensated Consultant for such services
through cash payments pursuant to oral agreements that have varied from time to
time since commencing in August 31, 2003;
 
WHEREAS, Consultant, Agent and the Company have discussed entering a formal
written arrangement regarding providing appropriate remuneration to Consultant
or Agent relating to services that have been, and are expected to be, provided
to the Company; and
 
WHEREAS, the Company, Consultant and Agent desire to enter into this Agreement
to establish such formal written arrangement and enter into the additional
agreements set forth herein regarding the release of any claims among the
parties and to establish the terms under which Consultant will continue to
provide consulting services to the Company.
 
NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1.           Term.  Unless terminated at an earlier date in accordance with
Section 9 of this Agreement, the term of this Agreement shall commence on the
Effective Date and shall continue for a period of ten years (the “Term”).
 
2.           Services.
 
(a)           Services.  Subject to the provisions of this Section 2, Consultant
will provide to the Company consulting and other services as reasonably
requested by the Company’s senior executive officers or board of directors (the
“Services”) at such reasonable times, dates, and locations as requested by the
Company during the Term of this Agreement.
 
(b)           Manner of Performance.  In performing the Services, Consultant
will provide its own equipment, tools and other materials.  The Company shall
not control, direct or otherwise instruct the details, manner, or means by which
the Consultant performs the Services; provided, however, that (i) Consultant
agrees that this Agreement is conditioned upon the Consultant being able to
provide the services of Agent to perform the Services, (ii) the Services
furnished by Consultant must comply with all applicable laws, rules and
regulations, and (iii) the
 


 
 

--------------------------------------------------------------------------------

 


Services furnished by Consultant must comply with the specifications,
procedures, policies and directives of the Company.  Consultant will perform the
Services in a professional and workmanlike manner.
 
(c)           Work for Others.  Consultant shall not be prohibited from
accepting other engagements from third parties, so long as this Agreement
remains in effect and such engagements do not conflict with the Services or the
time required therefore, or involve a breach of Section 6 or 7 of this Agreement
relating to confidentiality, non-solicitation, and non-competition.
 
3.           Compensation.  As compensation in full for the Services, the
Company will pay Consultant an annual fee of $400,000 (the “Consulting
Fee”).  The Consulting Fee shall be paid in equal quarterly installment payments
of $100,000 each, with the first of such payments being paid on April 1, 2014
and the remaining payments being paid on the first business day of each calendar
quarter thereafter during the Term of this Agreement. The Company will report
the Consulting Fees paid to the Consultant to the Internal Revenue Service using
Form 1099-MISC.
 
4.           Release.   Effective upon the execution of this Agreement, Agent
and Consultant release and forever discharge the Company, its subsidiaries,
affiliates or parent companies (collectively, the “Affiliates”), and any one or
all of the their predecessors, successors, heirs, assigns, managers, officers,
directors, partners, members, shareholders, attorneys and agents, as well as the
employees, agents, attorneys, representatives, predecessors, successors and
assigns thereof (collectively, the “Company Release Parties”) from any and all
manner of actions, causes of action in law or in equity, suits, debts, liens,
contracts, liabilities, claims, demands, damages, losses, fees, costs, expenses,
set off, or claims for recoupment, of any nature whatsoever, known or unknown,
fixed or contingent that Agent or Consultant may have against the Company
Release Parties from the beginning of time to the date of this Agreement, or
which may hereafter accrue against the Company Release Parties based upon any
claims, acts or omissions occurring prior to the date of this Agreement.  Agent
and Consultant expressly agree that the release set forth in this Section 4
includes, without limitation, any and all claims against the Company Release
Parties relating to any claim that Agent or Consultant may have on the ownership
interests or equity in such Company Release Parties.
 
5.           Intellectual Property
 
(a)           Assignment of Prior Intellectual Property.
 
(i)           Except for any Intellectual Property listed on Exhibit A, which
was developed by either Agent or Consultant exclusively outside the scope of any
services previously rendered by Agent or Consultant to the Company or its
Affiliates, Agent and Consultant hereby assign, transfer and convey to the
Company all of their rights, title, and interest in and to the following, as of
the date of this Agreement:
 
(a)           All inventions, all improvements to those inventions, and all
patents, patent applications, and patent disclosures, together with all
re-issuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations of these assets; all trademarks, service marks, trade dress,
logos, slogans, and all


-2-


 
 

--------------------------------------------------------------------------------

 




goodwill associated with the use of and symbolized by such assets; all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection with these assets; all trade secrets and confidential
business information (including all ideas, practices, improvements, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals); all computer software (including data and
related documentation), domain names (whether in use or not); and all other
proprietary rights in each case relating to the business and operations of the
Company or any of its subsidiaries, affiliates, or parent companies; and
 
(b)           All causes of action and rights of recovery for past, present, or
future infringement of foregoing (collectively, the “Intellectual Property”).
 
(ii)           Each of Agent and Consultant hereby represents and warrants that
it has full right to convey its entire interest in the Intellectual Property,
and that it has not transferred, and will not transfer, any of its right, title,
or interest, in and to the Intellectual Property, except as conveyed to the
Company previously or in this Agreement.
 
(iii)           Each of Agent and Consultant covenant that it will, upon
request, do all other lawful acts reasonably necessary to enable the Company to
obtain, maintain and enforce full benefits from the rights and interests to the
Intellectual Property.
 
(b)           Assignment of Future Intellectual Property and Inventions.
 
(i)           Notification and Disclosure of Inventions.  Consultant will
promptly notify the Company in writing of the existence and nature of, and will
promptly and fully disclose to the Company, any and all Intellectual Property
which Consultant or Agent has conceived, originated or first actually reduced to
practice or may conceive or first actually reduce to practice while the
Consultant or Agent was or is providing Services to the Company in any capacity
during the Term of this Agreement, if such Intellectual Property relate to the
Services provided by Consultant during the Term of this Agreement (the
“Inventions”).
 
(ii)           Ownership of Inventions.  All Inventions will be the sole and
exclusive property of the Company or its nominee, and the Consultant or Agent
will assign, and hereby does assign, to the Company all of its rights to the
Inventions.  During the Term of this Agreement and thereafter, whenever
requested to do so by the Company, Consultant or Agent will execute and assign
any and all applications, assignments and other instruments that the Company
deems necessary to preserve, protect, and enforce its rights in the Inventions
in the United States and/or any foreign countries, and in order to assign and
convey to the Company or its nominee the sole and exclusive right, title and
interest in and to such Inventions.  Consultant or Agent will render aid and
assistance to the Company in any interference or litigation pertaining to such
Inventions, and all associated expenses reasonably incurred by Consultant at the
request of the Company shall be borne by the Company.
 


-3-


 
 

--------------------------------------------------------------------------------

 




 
(iii)           Limitation.  Notwithstanding the foregoing, the provisions of
this Section 5(b) shall not apply to any Invention that:
 
(a)           Consultant or Agent developed entirely on Consultant’s or Agent’s
own time;
 
(b)           is outside the scope of the Services provided to the Company by
the Consultant;
 
(c)           Consultant or Agent made without the use of any of the equipment,
supplies, facility or trade secret information of the Company;
 
(d)           does not relate to a product or process upon which Consultant or
Agent worked; and
 
(e)           does not result from any work, services, or duties performed by
Consultant or Agent for the Company.
 
(iv)           Representations Regarding Deliverables.  Consultant and Agent
represent, warrant and covenant that (i) all work product created and delivered
by Consultant or Agent in the course of performing the Services (the
“Deliverables”) will be original work product of Consultant or, if applicable,
Agent or Consultant’s other employees, each of whom will have executed an
agreement assigning all of his or her rights in such Deliverables to the Company
in accordance with Section 10(a), (ii) none of the Deliverables or any part
thereof will infringe on the proprietary rights of any third party, and
(iii) Company will receive good and valid title to the Deliverables, free and
clear of any restrictions or to any liens, security interests or encumbrances.
 
(c)           Return of Company Property.  Upon expiration or termination of
this Agreement in accordance with Section 1 or Section 9, Consultant and Agent,
if applicable, will deliver to the Company any and all drawings, notes,
specifications, devices, formulas and documents, together with all copies
thereof, and any other material relating to any Deliverables, Invention or
containing Confidential Information.
 
6.           Protection of Confidential Information of the Company
 
(a)           Confidential Information.  During the Term of this Agreement or at
any time thereafter, neither Agent nor Consultant will divulge, furnish or make
accessible to anyone or use in any way (other than as necessary for the
performance of the Services) any confidential or proprietary knowledge or
information of the Company, its Affiliates, or customers which Agent or
Consultant has acquired or become acquainted with or will acquire or become
acquainted with prior to or during the Term of this Agreement, whether developed
by Agent, Consultant or by others, including without limitation any Intellectual
Property directly or indirectly useful in any aspect of the business of the
Company, its Affiliates, any customer or supplier lists of the Company or its
Affiliates, any personal information, any confidential or secret development or
research work of the Company or its Affiliates, or any other confidential
information or secret aspects of the business of the Company, its Affiliates or
customers.  Agent and Consultant acknowledge that the above-described knowledge
or information constitutes a
 


-4-


 
 

--------------------------------------------------------------------------------

 


unique and valuable asset of the Company acquired at great time and expense by
the Company and its predecessors, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company.  Both during and after
the Term of this Agreement, Agent and Consultant will refrain from any acts or
omissions that would reduce the value of such knowledge or information to the
Company.
 
(b)           Exclusions.  The foregoing obligations of confidentiality,
however, shall not apply to any disclosure of knowledge or information if Agent
or Consultant can demonstrate:
 
(i)           Agent or Consultant already possessed the knowledge or
information, free of any confidentiality restrictions, prior to disclosure by
the Company;
 
(ii)           the knowledge or information was published at the time of
Company’s disclosure to the Agent or Consultant, or subsequently becomes
generally publicly known in the form in which it was publicly disclosed by the
Company, other than as a direct or indirect result of the breach of this
Agreement by the Agent or Consultant; or
 
(iii)           Agent or Consultant receives the knowledge or information from a
third party not in violation of any confidentiality obligations.
 
7.           Non-Competition and Non-Solicitation.
 
(a)           Non-Competition.  During the Term of this Agreement, neither the
Agent nor the Consultant will directly or indirectly engage, invest in, manage,
operate, finance, advise, render services to, or be employed by any person or
entity anywhere within the United States or Canada engaged in any business that
the Company or its Affiliates conducts during the Term without prior written
consent of Company; provided, however, that Consultant may acquire or otherwise
own less than 3% of the outstanding capital stock of a company that is listed on
any national securities exchange.
 
(b)           Non-Solicitation.  During the Term of this Agreement and for a
period of two years after the termination of this Agreement for any reason,
neither the Agent nor the Consultant shall, directly or indirectly (i) recruit,
solicit or induce, or attempt to solicit or induce, any officer, shareholder,
employee, agent or other representative of, vendor, or independent contractor to
the Company or its Affiliates to terminate his, her, or its employment with, or
otherwise cease his, her, or its relationship(s) with, the Company or such
Affiliate; (ii) solicit, divert or take away, or attempt to divert or take away,
the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company or its Affiliates
that were contacted, solicited or otherwise served by the Company or its
Affiliates during the Term.
 
8.           Indemnification.  The Consultant will indemnify and hold the
Company and its officers, members, employees, representatives and agents
harmless from and against any and all claims, demands, losses, lawsuits,
proceedings, settlements, judgments, actions, causes of action, damages and
expenses incurred (including reasonable attorneys’ fees and expenses) arising
out of or related to (i) any breach by Consultant or Agent of the terms of this
Agreement and (ii) any
 


-5-

 
 
 

--------------------------------------------------------------------------------

 




 
personal injury or death or property damage caused directly or indirectly by any
act or omission of the Consultant or Agent in performance of the Services.
 
9.           Termination
 
(a)           Termination by Company.  Notwithstanding any contrary provision
contained elsewhere in this Agreement, the Company may terminate this Agreement
and the rights and obligations of the parties hereunder:
 
(i)           Immediately in the event that Consultant or Agent is convicted of
any crime (excluding traffic violations or other minor offenses), or engages in
any activities that constitute a material violation of normal standards of
business ethics;
 
(ii)           Immediately in the event that Consultant or Agent breaches
Sections 6 or 7 of this Agreement, or
 
(iii)           Upon 30 days’ notice to Consultant if Consultant has failed in
any material respect to perform its responsibilities hereunder (other than under
Sections 6 or 7) and such default is not cured within such 30-day period.
However, the death of the Agent shall not constitute a material breach of this
covenant and, in such an event, all rights of the Consultant and Agent will
continue for the duration of the Term. 
 
(b)           Survival.  In the event this Agreement is terminated prior to the
expiration of the Term pursuant to this Section 9, Consultant shall be entitled
to receive any Consulting Fees earned through the date of termination, but all
other rights to receive Consulting Fees shall terminate on such date.  The
provisions of Sections 4 through 10 shall survive termination of this Agreement.
 
10.           Miscellaneous.
 
(a)           Employee Agreements.  Prior to any employee of Consultant
performing any part of the Services or being given access to any Confidential
Information in connection therewith, Consultant will obtain from each of such
employee a written agreement expressly for the benefit of the Company containing
the obligations set forth in Sections 5, 6and 7 of this Agreement.
 
(b)           Assignment.  Consultant may not assign this Agreement or delegate
or subcontract any of its obligations hereunder, in whole or in part, without
the prior written consent of the Company, and any purported assignment or
delegation without the Company’s written consent will be void.  The Company may
assign any right or delegate any obligation hereunder without the consent of the
Consultant.  This Agreement will be binding upon and inure to the benefit of the
parties and their permitted successors and assigns.
 
(c)           Governing Law and Venue.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Utah without regard to its
conflicts of law provisions.  Company and Consultant each hereby irrevocably
consent to the exclusive personal jurisdiction of the state and federal courts
in Salt Lake County, Utah in any dispute arising out of this Agreement or any of
the transactions contemplated by this Agreement.
 


-6-


 
 

--------------------------------------------------------------------------------

 



(d)           Notices.  All notices required to be given under this Agreement
will be given in writing and delivered to the parties’ respective addresses set
forth in the first paragraph of this Agreement.
 
(e)           Entire Agreement.  This Agreement evidences the entire
understanding and agreement of the parties relative to the consulting
arrangement between Consultant and the Company and the other matters discussed
herein.  This Agreement supersedes any and all other agreements and
understandings, whether written or oral, relative to the matters discussed
herein.  This Agreement may only be amended by a written document signed by both
Consultant and the Company.
 
(f)           Injunctive Relief.  Consultant acknowledges that it would be
difficult to fully compensate the Company for damages resulting from any breach
by Consultant of Sections 5, 6or 7 of this Agreement.  Accordingly, in the event
of any actual or threatened breach of such provisions, the Company shall (in
addition to any other remedies that it may have) be entitled to temporary and/or
permanent injunctive relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual damages or posting any bond.
 
(g)           Severability.  To the extent any provision of this Agreement shall
be determined to be invalid or unenforceable, such provision shall be deleted
from this agreement, and the validity and enforceability of the remainder of
such provision and of this Agreement shall be unaffected.  In furtherance of and
not in limitation of the foregoing, Consultant expressly agrees that should the
duration of or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid or enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities that may validly or enforceably be
covered.  Consultant acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement shall be construed in a manner that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.
 
(h)           Status of Consultant.  In rendering services pursuant to this
Agreement, Consultant shall be acting as an independent contractor and not as an
employee or agent of the Company.  As an independent contractor, the Consultant
will not be entitled to participate in any pension, welfare, or fringe benefits
plans of the Company.  Nothing contained in this Agreement shall be construed or
applied to create a partnership, joint venture, or agency
relationship.  Consultant will have no authority, express or implied, to commit
or obligate the Company in any manner whatsoever, except as specifically
authorized from time to time in writing by an authorized representative of the
Company, which authorization may be general or specific.  Consultant shall be
responsible for the provision of all necessary supplies used in performance of
the Services.  The Company will not withhold or make any payments for social
security or unemployment, disability or worker’s compensation insurance on
behalf of Consultant.  Consultant shall be solely responsible for payment of all
federal, state or local taxes due with respect to all amounts paid to Consultant
under this Agreement.  If the Company is determined to be liable for collection
and/or remittance of any such taxes, Consultant shall immediately reimburse the
Company for all such payments made by the Company.
 
[Signature Page Follows]
 


-7-


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company, Consultant and Agent have executed this
Consulting Agreement effective as of the date set forth in the first paragraph.
 


 
PROFIRE ENERGY, INC.
 


 
By:  /s/ Brenton W. Hatch
 
Name:  Brenton W. Hatch
 
Title:  Chief Executive Officer
 
Date:  March 24, 2014
 
 


 


 
CONSULTANT
 
TERRA INDUSTRIAL CORPORATION


 
By:  /s/ Alan Johnson
 
Name: Alan Johnson
 
Title:  Manager
 
Date:  March 24, 2014
 
Consultant Tax ID #
 


 
AGENT
 
/s/ Alan Johnson
 
Alan Johnson


Date:  March 24, 2014


[Signature Page to Consulting Agreement]
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 


 


 


 
List of Intellectual Property
 
Excluded from Section 5
 
Title
Date
Identifying Number or
Brief Description
                                               

 
 
____           No inventions or improvements
 
____           Additional sheets attached
 
 
CONSULTANT
 
TERRA INDUSTRIAL CORPORATION


 
By:  /s/ Alan Johnson                                    
                                                                
 
Name:  Alan Johnson                                    
                                                                
 
Title:  Manager                                               
                                                                
 
Date:  March 24, 2014                                    
                                                                
 
AGENT
 
/s/ Alan
Johnson                                                                                                            
Alan Johnson
 
Date:  March 24, 2014                                    
                                                                
 


 
 

--------------------------------------------------------------------------------

 

